—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered April 30, 1999, convicting defendant, after a nonjury trial, of robbery in the first degree, attempted robbery in the first degree (two counts), criminal possession of the weapon in the second and third degrees, and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to minor inconsistencies in testimony and the absence of certain physical evidence, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.